IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 330 WAL 2014
                              :
               Respondent     : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
                              :
          v.                  :
                              :
                              :
WILLIAM JOSEPH WHITEHEAD,     :
                              :
               Petitioner     :


                                   ORDER


PER CURIAM

      AND NOW, this 26th day of November, 2014, the Petition for Allowance of

Appeal is DENIED.